DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 line 7 “tube” should be changed to --tubes--.  See also claim 3, line 3.  Appropriate correction is required.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
The Examiner notes that the phrase “fluidically coupled” does not require a direct connection between the sample inlet and the chromatographic subsystem, and the chromatographic subsystem and the mass spectrometer subsystem.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipler et al., (US 2006/0094118) in view of Bauman et al., (US 2011/0111513).
Regarding claims 1 and 3, Tipler et al., teach a system comprising a sample inlet (paragraphs 0021, 0022), GC-MS (paragraph 0033), and a thermal desorption tube having an adsorbent material (analytical sampling tube, paragraphs 0005, 0008, 0030, 0035) wherein an internal standard (focusing agent, paragraphs 0008, 0035) is introduced into the thermal desorption tube.  Tipler et al., do not teach a calibration set having a plurality of internal standards at different concentrations.
Bauman et al., teach a process of mass spectrometric analysis in which multiple sets of calibration samples at different concentrations are utilized to quantify an analyte (paragraph 0148).  Bauman et al., teach that it is advantageous to utilize multiple sets of calibration samples as a means of enhancing the range of the experiment or to extend the total range of the standard curve for a given analyte (paragraph 0148).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tipler et al., to utilize multiple sets of calibration samples at different concentrations in order to enhance the range of the experiment or to extend the total range of the standard curve for a given analyte as taught by Bauman et al. 
Regarding claims 2 and 4, Tipler et al., teach carbon containing adsorbents (paragraph 0026).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798